Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 10, 11, 16, 22-26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low and atmospheric pressure plasmas” from the Journal of Adhesion Science and Technology) further taken with Dowling et al (the article entitled “Influence of dc pulsed atmospheric pressure plasma jet processing conditions on polymer activation” from Plasma Processes and Polymers, newly cited) either alone or optionally further taken with EP 1952971 (newly cited).
Kim et al is described in detail in paragraph 5 of the Office action dated January 31, 2022. It should be noted that the reference to Kim et al clearly employed atmospheric pressure plasma to remove matrix material from a fiber reinforced composite as a pretreatment to bonding with adhesive where the gas flow rate was set at 300 l/hr and as described therein the processing would have been performed up to 10 minutes in length of time to expose the fiber material of the fiber reinforced composite. Performing the process greater than 10 minutes appears to cause the surface to heat higher than the glass transition temperature of the matrix material and damage the same (by what one would understand to be heat affected zone). The reference to Kim et al suggested that performing the plasma exposure for 30 minutes resulted in excess fiber exposure and reduction in strength of the matrix of the composite article. One reading the reference to Kim as a whole would NOT have been led away from exposure of the reinforcement fiber (without damage to the same) and removal of the matrix on the surface with a 10-minute exposure to the plasma (it only resulted in a temperature of 135 degrees C whereas performing the process for 30 minutes resulted in heat degradation of the matrix on the surface of the composite as clearly described therein. The reference does NOT teach away from such processing (for 10 minutes) but seems to establish the upper limit of the time of exposure to be around 10 minutes (any more than that is not productive and may result in thermal damage to the matrix material). 
Kim et al is silent as to the use of plasma cycle time (PCT) in the processing and from a reading of the reference one would expect that the PCT would have been generally 100%. Dowling et al suggested that setting the PCT at 100% would result in greater heating of the surface during processing of the same with atmospheric pressure plasmas, see Figures 5 and 6 and the conclusion where it stated that the more intense plasma obtained at higher PCT levels gave higher surface temperatures. Clearly, when one was treating a surface with a plasma to improve surface properties of the same, when one was concerned with thermal damage to the surface as was Kim et al, the PCT would have also been regulated in order to ensure that the surface temperature didn’t damage the surface of the composite and reduce the desired properties of the same as Dowling et al suggests. It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform a plasma surface treatment upon a surface of the composite substrate to pretreat the same for bonding where some of the matrix material was removed to expose the fibers of the composite while NOT thermally damaging the matrix material (heating the surface above the glass transition temperature of the same) as suggested by Kim et al wherein one also regulated the plasma cycle time to be less than 100% in order to prevent overheating of the surface of the composite (and reduce possible thermal damage) as suggested by Dowling et al. 
Regarding claims 4, 5, and 24, Kim et al suggested that one control the nozzle height to be between 2 and 11 mm, see table 4. Regarding claims 10 and 25, in Kim the fibers are carbon. Regarding claims 11 and 26, the reference to Kim suggested a polymeric matrix material. Regarding claims 16, 22, and 30, see the discussions above. Regarding claim 23, Kim suggested performing the operation to avoid damaging the fibers and additionally keeping the nozzle height between 2-11 mm. 
To further evidence that those skilled in the art would have recognized that atmospheric pressure plasma be performed appropriately under suitable conditions such that it is commercially viable, the reference to EP ‘971 is cited. EP ‘971 suggested that nozzle be disposed at a distance from 2 mm to 10 cm (see paragraph [0025] and that this spacing preferably was between 5-30 mm, see paragraph [0034]. Additionally, the reference to EP ‘971 suggested that those skilled in the art would have used a speed of treatment between 16.7-167 mm/sec, see paragraph [0041], for example. Clearly, those skilled in the art at the time the invention was made would have understood what variables were appropriately controlled in order to achieve surface preparation for bonding a composite surface with adhesive and such included the nozzle height of the plasma as well as the speed with which one passed the plasma over the surface in order to achieve suitable surfaces for adhesive bonding as further evidenced by EP ‘971 in the operation of Kim et al as modified by Dowling et al. 
Claim(s) 12, 14, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further in view of Atkins et al (US 4678711) for the same reasons as set forth in paragraph 7 of the Office action dated January 31, 2022.
Claim(s) 12, 18, 19, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of Ward (the article entitled “Plasma Process Control with Optical Emission Spectroscopy) or Blumenfeld et al (US 2005/0061779) for the same reasons as set forth in paragraph 8 of the Office action dated January 31, 2022.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
The applicant argues that Kim et al essentially taught away from removal of matrix material and exposure of fibers for fear of thermal damage of the properties of the composite when exposed to the atmospheric pressure plasma.  This has not been found persuasive. A fair and complete reading of Kim et al as a while clearly suggested that exposure for 10 minutes was suitable and did result in exposure of at least some of the fiber of the composite material in the carbon fiber reinforced epoxy composite BUT that exposure to the plasma for 30 minutes resulted in some thermal damage of the polymeric material as the temperature exceeded the Tg of the polymer and this resulted in a degradation of the properties of the composite material. Applicant is advised that one looking at the whole teachings of the reference would have understood that exposure to the plasma for 10 minutes would have been acceptable as it wouldn’t exceed the temperature at which damage began to result from the thermal treatment of the surface. As such, the processing in Kim et al did not teach away from performing atmospheric pressure plasma to pretreat a composite surface to ready it for adhesive bonding wherein the processing resulted in removal of matrix and exposure of the reinforcing fibers of the composite without heat affected zone issues (thermal damaging the surface). Additionally, Kim et al would suggest that performing the atmospheric pressure plasma should be performed under conditions which minimized thermal damaging to the polymeric matrix. Dowling et al clearly suggested that plasma cycle time (PCT) was related to surface temperatures of the treated surfaces and that PCT less than 100% (say around 75%) would be preferred to avoid excessively heating the surface while still performing the atmospheric pressure plasma on the surface in order to prepare the surface for bonding while avoiding thermally damaged areas in the matrix material. Applicant is again referred to the paragraph bridging pages 1763-1764 (where it expressed that treatment times longer than 10 minutes degraded the mechanical properties of the composite together with Figure 9(c) which clearly showed exposure of carbon fiber at 10 minutes exposure and Figure 9(d) which showed “damaged resin” at 30-minute exposure. The applicant’s argument in this regard has not been found to be persuasive. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746